DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 05/11/2022.
Status of Rejections
The objections to the abstract and claims are withdrawn in view of applicant’s amendments.
The rejection of claim(s) 3-4 and 13-14 under 35 USC 112(b) is/are withdrawn in view of applicant’s amendment, however the rejection of claim(s) 8-9 are maintained.
All previous rejections are withdrawn in view of applicant’s amendments.
New grounds of rejection are necessitated by applicant’s amendments.
Claims 1-14 are pending and under consideration for this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8-9 start with the phrase “having…” directly after the preamble of “the electrode of claim 1”. It is therefore not clear whether the entire catalyst electrode comprising the glass electrode with the first and second coating, the glass electrode with the first coating, or the glass electrode without any coatings has the properties recited in these claims. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-7 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (U.S. 2019/0085477), hereinafter Ono, in view of Nocera et al. (U.S. 2010/0101955), hereinafter Nocera, Heydari et al. (“Electrodeposition and characterization of palladium nanostructures on stainless steel and application as hydrogen sensor”, Ciência e Natura, 2015), hereinafter Heydari, and Sugano et al. (U.S. 2017/0073825), hereinafter Sugano.
Regarding claim 1, Ono teaches an oxygen evolution reaction catalyst electrode (see e.g. Fig. 1, anode 11; Paragraph 0025, lines 1-4), comprising a base (see e.g. Paragraph 0029, lines 1-6); and a coating, directly upon the base, comprising a layer comprising palladium (see e.g. Paragraph 0028, lines 1-7, anode catalyst material comprising Pd).
Ono does not teach the base comprising a glass electrode and a first coating, directly upon the glass electrode, comprising a layer of fluorine-doped tin oxide (FTO). Ono does however teach it being a porous structure capable of allowing flow of anode solution or ions (see e.g. Paragraph 0029, lines 1-4).
Nocera teaches a catalyst electrode for water electrolysis (see e.g. Paragraph 0010, lines 1-3), comprising a current collector and a catalytic material provided on the surface of the collector (see e.g. Paragraph 0011, lines 4-8), wherein the catalytic material may comprise a metal species such as Pd (see e.g. Paragraph 0116, lines 1-3 and 12-14), and wherein the current collector may comprise a highly porous structure formed of highly porous vicor glass coated in a conductive material such as FTO (see e.g. Paragraph 0156, lines 1-9).
MPEP § 2144.07 states that “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base material of Ono to comprise highly porous vicor glass coated with FTO as taught by Nocera as a known suitable porous base for a catalyst for a water electrolysis electrode.
Ono in view of Nocera does not teach the palladium in the second coating being in the form of porous, spongy textured clusters comprising palladium spheroid nanoparticles in cubic crystalline phase, wherein the nanoclusters in the second coating have a cauliflower morphology with frazzled tips and edges.
Heydari teaches an electrode comprising nanostructured Pd (see e.g. Abstract) in the form of cauliflower-like Pd particle aggregates (see e.g. connecting paragraph of Pages 26-27, lines 3-6), which have a rough and porous structure, i.e. with frazzled tips and edges, that increases the active surface area of the electrode (see e.g. Fig. 4b, rough surfaces of cauliflower-like Pd nanoparticles; connecting paragraph of Pages 26-27, lines 11-14). The deposited layer is only composed of Pd, i.e. approximately 100 wt% Pd, and does not contain other materials such as Pd oxide (see e.g. Page 27, Col. 1, bottom paragraph, lines 1-5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Pd catalyst of Ono and Nocera to comprise the cauliflower-like porous aggregated nanostructures of Heydari as a particular nanostructure which provides the electrode with increased active surface area.
Ono in view of Nocera and Heydari does not explicitly teach the clusters having an average largest dimension in a range of from 500 nm to 10 µm. Heydari does teach the Pd aggregate nanostructure being formed with a controllable morphology by electrochemical deposition (see e.g. Heydari Page 24, Col. 2, lines 21-24).
Sugano teaches an electrode catalyst (see e.g. Abstract) which may comprise Pd (see e.g. Paragraph 0030, lines 1-3, and Paragraph 0032, lines 1-7) on a conductive material such as FTO (see e.g. Paragraph 0039, lines 6-11) in the form of a fine particle aggregate, i.e. cluster, structure which provides the catalyst with a large surface area (see e.g. Paragraph 0073), in which smaller primary particles aggregate form larger secondary particles with diameters of 200 nm to 10 µm (see e.g. Paragraph 0071, lines 1-7), overlapping the claimed range of the present invention, wherein the aggregate structure is formed by electrodeposition (see e.g. Paragraph 0074) and sizes of the structure can be controlled by the electrodeposition conditions (see e.g. Paragraph 0075, lines 4-6).
MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.
KSR Rationale D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clusters of the palladium coating of Ono in view of Nocera and Heydari to have an average largest dimension in the range of 200 nm to 10 µm as taught by Sugano as suitable cluster sizes for a porous fine metal particle aggregate catalyst structure which provides high surface area.
	Ono in view of Nocera, Heydari and Sugano, as combined above, does not explicitly teach the second coating has a thickness in a range of from 0.5 to 10 µm. Sugano further teaches thickness of the aggregate catalyst material being controllable between 30 nm and 2 cm to provide a large number of active sites and prevent peeling from the substrate (see e.g. Sugano Paragraph 0080, lines 1-11), encompassing the claimed range of the present invention (see MPEP § 2144.05 I as cited above). Nocera additionally teaches suitable thicknesses for a catalytic material of an electrode being for instance between 0.1 nm and 1 mm, or more narrowly between 0.2 µm and 2 µm (see e.g. Nocera Paragraph 0134, lines 28-34), encompassing or overlapping the claimed range of the present invention (see MPEP § 2144.05 I as cited above), wherein the thickness is controllable by varying electrodeposition parameters (see e.g. Nocera Paragraph 0134, lines 37-43).
KSR Rationale D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second coating of Ono in view of Nocera, Heydari and Sugano to have a thickness of between 30 nm and 2 cm as taught by Sugano to provide a large number of active sites while preventing peeling from the substrate, or more narrowly between 0.2 and 2 µm as taught by Nocera as suitable thicknesses for the catalytic material layer of an electrocatalytic electrode.
Regarding claim 3, Ono in view of Nocera, Heydari and Sugano teaches the second coating having an XRD pattern with a (111) plane peak at about 40°, and a (200) plane peak at about 46.5° (see Heydari Fig. 5 and Page 27, Col. 1, bottom paragraph, lines 5-7), wherein the (111) plane peak relative to the (200) plane peak has a height ration of about 2.875:1 (see e.g. Heydari Fig. 2, calculated from the measured (111) and (200) peaks).
Regarding claim 4, Ono in view of Nocera, Heydari and Sugano teaches the second coating having an XRD pattern comprising only a first 2θ peak at about 40°; a second 2θ peak at about 46.5°; a third 2θ peak at about 68.2°; a fourth 2θ peak at about 82°; and a fifth 2θ peak at about 86.7° (see e.g. Heydari Fig. 5 and Page 27, Col. 1, bottom paragraph, lines 5-7, Pd (111), (200), (220), (311) and (222) peaks, respectively).
Regarding claim 5, Ono in view of Nocera, Heydari and Sugano teaches the electrode comprising approximately 0 wt% palladium oxide, relative to all palladium present in the catalyst (see e.g. Heydari Page 27, Col. 1, bottom paragraph, lines 1-5).
Regarding claim 6, Ono in view of Nocera, Heydari and Sugano teaches second coatings consisting essentially of Pd (see e.g. Heydari Page 27, Col. 1, bottom paragraph, lines 1-5).
Regarding claim 7, Ono in view of Nocera, Heydari and Sugano teaches the electrode comprising no further coatings than the first and second coatings (see e.g. Ono Paragraph 0028, lines 1-2, and Paragraph 0029, lines 1-4, anode constituted of the base and an anode catalyst material).
Regarding claim 9, Ono in view of Nocera, Heydari and Sugano does not explicitly teach the electrode having an OER overpotential of no more than 225 mV at 1.43 V against a reversible hydrogen electrode. However, this limitation is a property of the electrode in use. MPEP §2112.01 states “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).” Ono in view of Nocera, Heydari and Sugano, as stated above, teaches all the structural elements of the electrode described in claim 1, as well as described in Pages 12-13 of the instant specification, and would therefore be understood to meet this claimed property.
Regarding claim 10, Ono in view of Nocera, Heydari and Sugano does not explicitly teach the electrode having a mass activity in a range of 500 to 750 mA/mg. However, this limitation is a property of the electrode in use. MPEP §2112.01 states “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).” Ono in view of Nocera, Heydari and Sugano, as stated above, teaches all the structural elements of the electrode described in claim 1, as well as described in Pages 12-13 of the instant specification, and would therefore be understood to meet this claimed property. 
Regarding claim 11, Ono in view of Nocera, Heydari and Sugano teaches the average largest dimension of the clusters being in a range of 200 nm to 10 µm (see e.g. Paragraph 0071, lines 1-7), overlapping the claimed range of the present invention
Regarding claim 12, Ono in view of Nocera, Heydari and Sugano teaches the electrode comprising no active catalytic metals besides Pd (see e.g. Heydari Page 27, Col. 1, bottom paragraph, lines 1-5).
Regarding claim 13, Ono in view of Nocera, Heydari and Sugano teaches an electrochemical cell (see e.g. Ono Figs. 1-2, electrolysis cell 2; Paragraph 0023, lines 5-6), comprising the oxygen evolution reaction catalyst electrode of claim 1 as a working electrode (see e.g. Ono Figs. 1-2, anode 11 as described above; Paragraph 0025, lines 1-4).
Regarding claim 14, Ono in view of Nocera, Heydari and Sugano teaches a method of conducting the oxygen evolution reaction, comprising contacting water with the oxygen evolution reaction catalyst electrode of claim 1 (see e.g. Ono Paragraph 0025, lines 1-4, oxygen evolution at the anode as described above).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Nocera, Heydari and Sugano, as applied to claim 1 above, and further in view of Mei et al. (U.S. 2017/0130348), hereinafter Mei; as evidenced by  the Oxford English Dictionary (definition of “spongy”), and Gonzales (“Sponges and Spicules”, SJSU Geological Oceanography Lab, 2016).
Regarding claim 2, Ono in view of Nocera, Heydari and Sugano teaches all the elements of the electrode of claim 1 as stated above. Ono in view of Nocera, Heydari and Sugano further teaches the second coating having a thickness in a range of 0.2 µm and 2 µm (see e.g. Nocera Paragraph 0134, lines 28-34), overlapping the claimed range of the present invention, and the nanoclusters comprising microstructures made of spicules of sponge shaped clusters (see e.g. Heydari Fig. 4b and connecting paragraph of Pages 26-27, lines 3-11, Pd nanoclusters which form a porous, i.e. sponge shaped, nanostructure; spongy being defined by the Oxford English Dictionary in regards to metal as having an open, porous structure, and spicules being structural components making up the sponge as defined by Gonzales, see e.g. connecting paragraph of Pages 1-2, lines 5-7) sized in a range of 200 nm to 10 µm (see e.g. Sugano Paragraph 0071, lines 1-7), overlapping the claimed range of the present invention.
Ono in view of Nocera, Heydari and Sugano does not explicitly teach the second coating having a porosity of at least 50%, but does teach is being porous (see e.g. Heydari connecting paragraph of Pages 26-27, line 11; see e.g. Sugano Paragraph 0071, lines 1-5).
Mei teaches an electrode comprising a base material and a porous catalyst layer (see e.g. Abstract) for water electrolysis (see e.g. Paragraph 0024, lines 5-8), wherein the catalyst layer comprises aggregated catalyst particles forming a sponge-like structure (see e.g. Paragraph 0027, lines 4-8), and preferably has a porosity of between 50 and 95 vol% in order to provide structural stability and allow substances to adequately move without lowering usage efficiency of the catalyst metal (see e.g. Paragraph 0028, lines 1-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second coating of Ono in view of Nocera, Heydari and Sugano to have a porosity of 50 to 95 vol% as taught by Mei to provide structural stability while allowing substances to adequately move without lowering catalyst usage efficiency. 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Nocera, Heydari and Sugano, as applied to claim 1 above, and further in view of Sarto et al. (“Morphology and electrochemical properties of Pd-based catalysts deposited by different thin-film techniques”, Int J Hydrogen Energy, 2014), hereinafter Sarto.
Regarding claim 8, Ono in view of Nocera, Heydari and Sugano teaches all the elements of the electrode of claim 1 as stated above, but does not explicitly teach the electrode having an electroactive surface area in a range of from 15 to 30 cm2, but does teach is having a high surface area (see e.g. Sugano Paragraph 0073).
	Sarto teaches an electrodeposited Pd film comprising flower like agglomerates with microclusters with sizes of 0.1-1 µm (see e.g. Page 14702, Col. 2, lines 3-5, and Page 14704, Col. 2, central paragraph, lines 11-18), similar to that described by Ono in view of Nocera, Heydari and Sugano, which has an electroactive surface area of up to 12.6-15.5 m2 (see e.g. Fig. 10b and Page 14703, Col. 2, last paragraph, lines 3-4, electrodeposited “flower-like” Pd with highest EAS of ~252 m2/g at a loading of 28 µg/cm2 for an electrode area of 0.20±0.02 cm2, resulting in an equivalent EAS of 12.6 to 15.5 m2), overlapping the claimed range of the present invention (see MPEP § 2144.05 I as cited above).
	KSR Rationale D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode of Ono in view of Nocera, Heydari and Sugano to have an electroactive surface area of, for example,  12.6-15.5 m2 as taught by Sarto as an exemplary high electroactive surface area achievable for an electrodeposited layer comprising Pd microcluster aggregates.
Response to Arguments
Applicant’s arguments, see pages 8-10, filed 05/11/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103, over Lin in view of Reece or alternately Reece in view of Lin, particularly regarding the cauliflower morphology, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ono, Nocera, Heydari and Sugano.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795